Citation Nr: 1548265	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  14-17 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than August 10, 2004, for a grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to July 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico which denied entitlement to an earlier effective date for TDIU.


FINDINGS OF FACT

1.  Numerous claims for an increased rating, to include a TDIU, have been received since November 1974, and evidence indicates the Veteran last maintained substantially gainful employment in 1969.  

2.  A September 1993 TDIU claim was ultimately denied by an October 1997 Board decision, which the Veteran did not appeal.  

3.  The Veteran next submitted a TDIU claim in August 2004, which was granted in a May 2008 decision, effective from August 2004.   

4.  The Veteran did not appeal the May 2008 rating decision.  

5.  In April 2012, the Veteran filed a freestanding claim for an earlier effective date for TDIU benefits, which claim has become the subject of this appeal.  


CONCLUSION OF LAW

The Veteran's freestanding claim for an earlier effective date for the award of TDIU is legally insufficient and the appeal is dismissed.  38 U.S.C.A. § 5110(a) (West 2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  In this case, VCAA notice is not required because the facts are not in dispute, and the Board is dismissing the appeal for an earlier effective date as a matter of law.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).

Law and Analysis

Unappealed Board decisions are final on the date stamped on the face of the decision in the absence of clear and unmistakable error, and are not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 7104, 7111 (West 2014).  RO decisions become final one year from the date of the letter accompanying the decision in the absence of clear and unmistakable error, and are not subject to revision except on receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 5109A(a), 5110(a) (West 2014); 38 C.F.R. § 3.156(b) (2015).  After a decision establishing an effective date becomes final, there is no such procedure as a freestanding claim for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006). 

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  

A decision assigning an effective date for a disability becomes final when the decision is not appealed, and an appellant can only attempt to overcome finality of the decision by a request for revision based on clear and unmistakable error, or by a claim to reopen based upon new and material evidence.  However, because the proper effective date for an award based on a claim to reopen could be no earlier than the date on which that claim was received, only a request for revision based on clear and unmistakable error could result in the assignment of an earlier effective date.  Rudd, 20 Vet. App. at 299.

The evidence indicates the Veteran last maintained substantially gainful employment in 1969.  He has submitted numerous claims for an increased rating for an acquired psychiatric disorder and TDIU since 1974.  One such TDIU claim was received in September 1993.  In a February 1994 rating decision, the RO maintained the Veteran's then in effect rating for the acquired psychiatric disorder at 70 percent and denied the TDIU claim.  The Veteran appealed to the Board, which denied the Veteran's claims in October 1997.  The Veteran did not timely appeal this decision and it became final.  See 38 U.S.C.A. § 7266 (West 2014).

The Veteran next submitted a claim for an increased rating for an acquired psychiatric disorder and a TDIU, received in August 2004.  In a November 2004 rating decision, the RO maintained the Veteran's then in effect rating for the acquired psychiatric disorder at 70 percent and denied the TDIU claim.  The Veteran appealed to the Board, which remanded the claims in December 2006.  The case returned to the Board, which remanded the TDIU claim again in January 2008.  The RO subsequently granted TDIU effective August 10, 2004.  The Veteran received notification of the RO's decision and did not appeal.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2015). 

Approximately four years later, the Veteran submitted a claim, received in April 2012, requesting an earlier effective date for the TDIU.  In an October 2012 rating decision, the RO denied the claim for an earlier effective date.  This appeal ensued. 

In the present case, the Veteran is attempting to advance a freestanding claim for an earlier effective date; however, the United States Court of Appeals for Veterans Claims has made it clear that there can be no "freestanding" claim for an earlier effective date, because to allow such a claim would be contrary to the principles of finality set forth in 38 U.S.C.A. §§ 7104, 7105 (West 2014).  See Rudd, supra.  In other words, the finality of the effective date precludes any attempt to now claim an earlier effective date on grounds other than clear and unmistakable error or a motion for reconsideration, (not claimed here).  The Veteran has effectively attempted to raise an impermissible "freestanding" claim for an earlier effective date.  Consequently, there is no valid claim for the Board to consider on appeal, and the appeal must be dismissed.


ORDER

The appeal for an earlier effective date prior to August 10, 2004 for the award of TDIU is dismissed.



____________________________________________
	MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


